NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                        Submitted October 2, 2008*
                                         Decided October 21, 2008

                                                  Before

                                     WILLIAM J. BAUER, Circuit Judge

                                       RICHARD A. POSNER, Circuit Judge

                                       DIANE P. WOOD, Circuit Judge

No. 08‐2681

KIMBERLY SCHOB,                                            Appeal from the United States District
           Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                           Eastern Division.
         v.
                                                           No. 02 C 2305
NANCY REILLY, et al.,
    Defendants‐Appellees.                                  James B. Moran,
                                                           Judge.

                                                ORDER

        Donald Parrillo and Nancy Reilly were divorced in 1970.  In the nearly forty years
since then, they and their children—Kimberly Schob, Parrillo’s daughter, is the appellant in
this case—have woven an increasingly complicated web of litigation through numerous
lawsuits in various federal courts and in the courts of three different states.  We untangled a


         *
         This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See
FED. R. APP. P. 34(a)(2).
No. 08‐2681                                                                              Page 2

section of that web in an earlier appeal, Parrillo v. Reilly, 59 Fed. App’x 129 (7th Cir. 2002),
but new parts have been added since then.  Thankfully, we need not untangle the web
much further because, as we will explain, Schob was not harmed by the ruling she wishes to
challenge and, therefore, she does not have standing to appeal.

        In one of the six district court cases that we considered in our earlier order, Parrillo
and Schob sued in the Northern District of Illinois seeking to attack a decision of the United
States Bankruptcy Court for the Northern District of Indiana.  Judge Moran dismissed that
suit, and we affirmed because “concerns about how the bankruptcy case was handled
should have been addressed through a bankruptcy appeal, not by a new civil suit.”  Parrillo,
59 Fed. App’x at 133; see also 28 U.S.C. § 158(a).  Judge Moran thought dismissal insufficient,
though, because Parrillo and Schob intended to bring identical and equally frivolous suits in
different courts.  Thus, Judge Moran enjoined Parrillo and Schob from “initiating any action
anywhere relating to the assets included in the Indiana bankruptcy estate or to the
enforcement of Reilly’s judgments against [Parrillo], without first having obtained leave of
this court.”

       Nearly six years later, Schob returned to Judge Moran and sought leave to proceed in
bankruptcy court to vacate the earlier judgment.  Parrillo was not involved because after the
2002 appeal, we entered an order directing that all federal courts in this circuit return
unfiled any papers he submits directly or indirectly unless and until he pays a $5,000 fine
we imposed against him for filing frivolous appeals.  We had entered a similar order against
Schob for failing to pay a $4,000 fine, but we later vacated it when she paid the fine.  Schob
told the district court that she had obtained a judgment from an Illinois state court that she
believed showed that the initial bankruptcy judgment was invalid.  Believing that Judge
Moran’s injunction barred her from returning to the bankruptcy court to have the judgment
vacated, Schob sought leave to do so.  (She also sought leave to proceed in an Illinois state
proceeding, but she has not appealed the district court’s ruling on that request.)  Judge
Moran explained that returning to the bankruptcy court to move that an earlier judgment be
vacated was not the “initiating” that was barred by the injunction, and he dismissed Schob’s
request as moot.

        Schob’s next step should have been to return to bankruptcy court, as Judge Moran
told her she could without running afoul of his injunction, but instead she appealed. 
Schob’s appeal is, however, premised on a colossal misunderstanding of the district court’s
order.  According to her brief, “the district court erred when it denied SCHOB leave to
proceed back to the Indiana Bankruptcy Court . . . on the grounds that the issue was moot.” 
Not so.  Far from denying Schob leave to return to bankruptcy court, the district court held
that Schob could return to the bankruptcy court without any leave.  And far from ruling that
the issue Schob wishes to argue before the bankruptcy court is moot, the only thing the
No. 08‐2681                                                                             Page 3

district court held to be moot was Schob’s motion seeking the district court’s permission to
take that argument to the bankruptcy court.  The district court’s ruling, when it is properly
understood, did not harm Schob in any way.  She sought leave from Judge Moran to go to
bankruptcy court and Judge Moran told her the request was unnecessary because she was
free to go to bankruptcy court without leave.  That ruling has no adverse effect on Schob
that we could possibly redress.  Thus, she lacks standing to appeal, see Chase Manhattan
Mortgage Corp. v. Moore, 446 F.3d 725, 727 (7th Cir. 2006), and the appeal is 

                                                                                 DISMISSED.